DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 7/8/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-11 are currently pending.
4.	Claims 1 and 11 are amended.  Claims 2-10 are original.

Response to Arguments
                                           Response: 35 U.S.C.  § 103
5.    Applicants argue:
“Niemann in view of Tajima does NOT establish a prima facie case of obviousness because these references do not disclose, teach or suggest all of the limitations of amended independent claims 1 and 11. “Obviousness under 35 U.S.C. § 103(a) is ultimately a legal question, based on underlying factual determinations.” See Richardson-Vicks Inc. v. Upjohn Co., 122 F.3d 1476, 1479 (Fed. Cir. 1997). The factual determinations underpinning the legal conclusion of obviousness include 1) the scope and content of the prior art, 2) the level of ordinary skill in the art, 3) the differences between the claimed invention and the prior art, and 4) evidence of secondary factors, also known as objective indicia of non-obviousness. Graham y. John Deere Co., 383 U.S. 1, 17-18 (1966).
The Examiner relies upon Niemann to teach the limitation, “...calculate a margin degree of the constituent element concerning the evaluation item of each constituent element, based on the one partitioning solution or more and the constraint condition’, as recited in independent claim 1 and similarly recited in independent claim 11. See Office Action, pages 5 and 7-8, citing Niemann, page 7, second paragraph reciting “/t/he partitioning graph is then...”. [Note: the Examiner’s citation of page 170, 2" paragraph of Niemann appears to be incorrect.|
Niemann generally teaches an approach to hardware and software partitioning using
integer programming (IP), in order to calculate optimal results for a chosen objective functioning. The disclosed approach uses compilation and synthesis tools for cost estimation, which helps to achieve fewer iteration steps for partitioning. See Niemann, Abstract.
Notably, the Examiner argues that “margin degree” is not defined within the claims, and
considers Niemann’s disclosure of an “improvement of the design, where the sharing effects of
the different components are removed for iterative partitioning to be the margin degree”. See
Office Action, page 5.
The Examiner’s above-mentioned citation in Niemann generally describes the hardware/software partitioning approach. A partitioning graph is generated on a basis of nodes
weighted with hardware/software costs, interface costs and user-defined constraints. The
partitioning graph is then transformed into an IP model, which is solved by an IP Solver. This
software oriented approach is described as having a faster compilation than synthesis, and being
superior than hardware oriented approaches. See Niemann, page 7, paragraphs 1-2.
However, Niemann does NOT explicitly disclose, a calculated margin degree that is
equal to a difference between the constraint value and the evaluation value of the constituent
element, as in an embodiment of Applicant’s invention.
As such, Applicant respectfully submits Niemann fails to teach, suggest and/or disclose at least the limitations, “wherein the evaluation item of each constituent element comprises _an evaluation value, and the margin degree is equal to a difference between the constraint value and the evaluation value”, as recited in amended independent claims 1 and 11.
Applicant further submits that the Examiner’s reliance on additional secondary references to Tajima and Hiroaki as allegedly pertaining to certain claims fail to make up for the deficiencies in Niemann as discussed above. Accordingly, the asserted combinations of Niemann, Tajima and Hiroaki (assuming these references may be combined, which Applicant does not admit), fail to establish prima facie obviousness of any pending claim.
Accordingly, reconsideration and withdrawal of the 35 U.S.C. § 103 rejections are respectfully requested.” (Remarks: pages 7-8)

6.    Examiner Response:
The examiner respectfully disagrees.  The applicant argues that the Niemann reference doesn’t teach the recent amendment to the claims that states “the evaluation item of each constituent element comprises an evaluation value”.  The examiner notes first notes that the examiner considers the CPU processing time to be the evaluation item, since the evaluation item can be the processing time of a first CPU and a second CPU, see paragraph [0027] of the specification and Pg. 180-181, sec. 6.2 The Constraints, #1-4 “The following constraints have, etc.” of the Niemann reference.  Also, the examiner considers the evaluation value to be the cost metrics for the software and hardware of the system, since the evaluation value is the cost of a constituent element, and the examiner considers the constituent element to be the CPU to be the constituent element, since a constituent element can be a CPU, FPGA or a bus, see paragraph [0024] of the specification and Pg. 168, sec. 4 Hardware/Software Partitioning Approach, 1st paragraph, “After the system has been specified, etc.” of the Niemann reference.  Further, the examiner considers the constraint value to be the execution time of the system, since the execution time falls within the performance specification constraint, where there’s an execution start time constraint of process A and process B in microseconds or nanoseconds, see paragraph [0025] of the Hiroaki reference.  The constraint value of a first CPU can be 100 microsecond and 200 microseconds for the second CPU, see paragraph [0028] of the specification.  Further, the examiner considers the evaluation value to be the test cost, since the evaluation value is the cost of a constituent element, and the examiner considers the constituent element to be the CPU to be the constituent element, since a constituent element can be a CPU, FPGA or a bus, see paragraph [0024] of the specification and paragraph [0029] and [0047] of the Hiroaki reference.  
Also, the examiner notes that the Niemann and Tajima references are not the only references used to reject the recent amendment to independent claims 1 and 11.  Therefore, the applicant’s argument regarding the Niemann and Tajima references not teaching a prima facie case of obviousness because they do not teach the recent amendment to the independent claims is moot.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference An algorithm for Hardware/Software Partioning Using Mixed Integer Linear Programming, written by Niemann et al. (from IDS dated 8/4/20) in view of Tajima et al.  (JP 2002269163) in further view of Hiroaki (JP 2001202397).

Examiner’s note: Regarding the limitation of claim 1 that states “a processing program, and a constraint condition, the architecture information indicating one constituent element or more of an architecture and an evaluation item of each constituent element, the processing program including one subroutine or more, the constraint condition indicating a constraint value of each constituent element concerning the evaluation item of each constituent element”, the examiner considers the software source C, to be the processing program, since the processing program can be a programming language, see paragraph [0025] of the specification and Pg. 168, sec. 4 Hardware/Software Partitioning Approach, 1st paragraph, “After the system has been, etc.” of the Niemann et al. reference.  Also, the examiner considers the CPU to be the constituent element, since a constituent element can be a CPU, FPGA or a bus, see paragraph [0024] of the specification.  Further, the examiner considers the CPU processing time to be the evaluation item, since the evaluation item can be the processing time of a first CPU and a second CPU, see paragraph [0027] of the specification and Pg. 168, sec. 4 Hardware/Software Partitioning Approach, 1st paragraph, “After the system has been, etc.”, Pg. 180-181, sec. 6.2 The Constraints, #1-4 “The following constraints have, etc.” of the Niemann et al. reference.
Regarding the limitation of claim 1 that states “to calculate a margin degree of the constituent element concerning the evaluation item of each constituent element, based on the one partitioning solution or more and the constraint condition”, the examiner considers the improvement of the design, where the sharing effects of the different components are removed for iterative partitioning to be the margin degree, since the compilation using the software approach is faster than synthesis and superior to the hardware oriented approaches, see Pg. 170, 2nd paragraph, “The partitioning graph is then, etc.” of the Niemann et al. reference. 
Regarding the limitation of claim 1 that states “wherein the evaluation item of each constituent element comprises an evaluation value”, the examiner considers the evaluation value to be the cost metrics for the software and hardware of the system, since the evaluation value is the cost of a constituent element, and the examiner considers the constituent element to be the CPU to be the constituent element, since a constituent element can be a CPU, FPGA or a bus, see paragraph [0024] of the specification and Pg. 168, sec. 4 Hardware/Software Partitioning Approach, 1st paragraph, “After the system has been specified, etc.” of the Niemann et al. reference.
Regarding the limitation of claim 1 that states “and the margin degree is equal to a difference between the constraint value and the evaluation value”, the examiner considers the evaluation value to be the test cost, since the evaluation value is the cost of a constituent element, and the examiner considers the constituent element to be the CPU to be the constituent element, since a constituent element can be a CPU, FPGA or a bus, see paragraph [0024] of the specification.  Also, the examiner considers the constraint value to be the execution time of the system, since the execution time falls within the performance specification constraint, where there’s an execution start time constraint of process A and process B in microseconds or nanoseconds, see Pg. 4, 10th paragraph, “The performance specification is that a process, etc.”, Pg. 8, 10th – 12th paragraph, “(Equation 1) The performance is obtained as the maximum, etc.” of the Hiroaki reference.

With respect to claim 1, Niemann et al. discloses “a processing program, and a constraint condition, the architecture information indicating one constituent element or more of an architecture and an evaluation item of each constituent element, the processing program including one subroutine or more, the constraint condition indicating a constraint value of each constituent element concerning the evaluation item of each constituent element;” as [Niemann et al. (Pg. 168, sec. 4 Hardware/Software Partitioning Approach, 1st paragraph, “After the system has been, etc.”, Pg. 180-181, sec. 6.2 The Constraints, #1-4 “The following constraints have, etc.”)] Examiner’s interpretation: The examiner considers the software source C, to be the processing program, since the processing program can be a programming language, see paragraph [0025] of the specification.  Also, the examiner considers the CPU to be the constituent element, since a constituent element can be a CPU, FPGA or a bus, see paragraph [0024] of the specification. Further, the examiner considers the CPU processing time to be the evaluation item, since the evaluation item can be the processing time of a first CPU and a second CPU, see paragraph [0027] of the specification; 
“to generate an objective function concerning the evaluation item of each constituent element indicated by the architecture information” as [Niemann et al. (Pg. 170, 2nd paragraph, “The partitioning graph is then, etc.”)];
“to solve an optimization problem of the objective function once or more to obtain one partitioning solution or more about the one constituent element or more and the one subroutine or more” as [Niemann et al. (Pg. 176, sec. 6 The IP-Model, 1st – 2nd paragraph, “Many optimization problems can, etc.”)];
“to calculate a margin degree of the constituent element concerning the evaluation item of each constituent element, based on the one partitioning solution or more and the constraint condition” as [Niemann et al. (Pg. 170, 2nd paragraph, “The partitioning graph is then, etc.”)] Examiner’s interpretation: The examiner considers the improvement of the design, where the sharing effects of the different components are removed for iterative partitioning to be the margin degree, since the compilation using the software approach is faster than synthesis and superior to the hardware oriented approaches;
“to determine whether or not each constituent element needs to be changed, based on the margin degree of each constituent element” as [Niemann et al. (Pg. 170, 2nd paragraph, “The partitioning graph is then, etc.”)];
“and to change the architecture information about each constituent element that needs to be changed.” as [Niemann et al. (Pg. 170, 2nd paragraph, “The partitioning graph is then, etc.”, Pg.181, #4 Timing Constraints, “The timing costs cannot be calculated, etc.”)];
“wherein the evaluation item of each constituent element comprises an evaluation value” as [Niemann et al. (Pg. 168, sec. 4 Hardware/Software Partitioning Approach, 1st paragraph, “After the system has been specified, etc.”)] Examiner’s interpretation:  The examiner considers the evaluation value to be the cost metrics for the software and hardware of the system, since the evaluation value is the cost of a constituent element, and the examiner considers the constituent element to be the CPU to be the constituent element, since a constituent element can be a CPU, FPGA or a bus, see paragraph [0024] of the specification;
While Niemann et al. teaches having a CPU and a constraint condition indicating a constraint value of a constituent element, Niemann et al. does not explicitly disclose “A design support device comprising: processing circuitry to accept architecture information”
Tajima et al. discloses “A design support device comprising: processing circuitry to accept architecture information” as [Tajima et al. (Abstract)];
Niemann et al. and Tajima et al. are analogous art because they are from the same field endeavor of analyzing hardware and software design.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Niemann et al. of having a CPU and a constraint condition indicating a constraint value of a constituent element by incorporating A design support device comprising: processing circuitry to accept architecture information as taught by Tajima et al. for the purpose of evaluating the processing function division of the system.
Niemann et al. in view of Tajima et al. teaches a design support device comprising: processing circuitry to accept architecture information.
The motivation for doing so would have been because Tajima et al. teaches that by evaluating the processing function division of the system, the ability to provide a design supporting device capable of speedily and easily dividing the processing function of a system to hardware and software can be accomplished (Tajima et al. (Abstract).
While the combination of Niemann et al. in view of Tajima et al. teaches calculating a margin degree of the constituent element concerning an evaluation item of each constituent element, Niemann et al. in view of Tajima et al. do not explicitly disclose “and the margin degree is equal to a difference between the constraint value and the evaluation value”
Hiroaki discloses “and the margin degree is equal to a difference between the constraint value and the evaluation value” as [Hiroaki (Pg. 4, 10th paragraph, “The performance specification is that a process, etc.”, Pg. 8, 10th – 12th paragraph, “(Equation 1) The performance is obtained as the maximum, etc.”)] Examiner’s interpretation: The examiner considers the evaluation value to be the test cost, since the evaluation value is the cost of a constituent element, and the examiner considers the constituent element to be the CPU to be the constituent element, since a constituent element can be a CPU, FPGA or a bus, see paragraph [0024] of the specification.  Also, the examiner considers the constraint value to be the execution time of the system, since the execution time falls within the performance specification constraint, where there’s an execution start time constraint of process A and process B in microseconds or nanoseconds.
Niemann et al., Tajima et al. and Hiroaki are analogous art because they are from the same field endeavor of analyzing hardware and software design.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Niemann et al. and Tajima et al. of calculating a margin degree of the constituent element concerning an evaluation item of each constituent element by incorporating and the margin degree is equal to a difference between the constraint value and the evaluation value as taught by Hiroaki for the purpose of providing an architecture design supporting system for system-on-ship and an architecture generating method.
Niemann et al. in view of Tajima et al. in further view of Hiroaki teaches the margin degree is equal to a difference between the constraint value and the evaluation value.
The motivation for doing so would have been because Hiroaki teaches that by providing an architecture design supporting system for system-on-chip and an architecture generating method, the ability to design a system architecture of a system-on-chip from the description of the specification of a system can be accomplished (Hiroaki (Abstract, Pg. 2 paragraph [0005] – [0006], “However, in the prior art, although each module, etc.”).

With respect to claim 2, the combination of Niemann et al., Tajima et al. and Hiroaki discloses the device of claim 1 above, and Niemann et al. further discloses “wherein the processing circuitry generates linear combination of the evaluation item of each constituent element, as the objective function.” as [Niemann et al. (Pg. 170, 2nd -3rd paragraph, “The partitioning graph is then, etc.”)];

With respect to claim 3, the combination of Niemann et al., Tajima et al. and Hiroaki discloses the device of claim 1 above, and Hiroaki further discloses “wherein the processing circuitry calculates a maximum margin degree and a minimum margin degree, as margin degrees of each constituent element” as [Hiroaki (Pg. 8, 10th – 12th paragraph, “(Equation 1) The performance is obtained as the maximum, etc.”)];
“and wherein the change determination unit compares each of a maximum margin degree of a target element and a minimum margin degree of the target element, with a margin degree threshold, and determines whether or not the target element needs to be changed, based on a comparison result.” as [Hiroaki (Pg. 11, 6th -7th paragraph, “Next, the HDL description and the C language, etc.”)] Examiner’s interpretation: The examiner considers the required performance to be the maximum and minimum margin degree, since the required performance is based on the HDL description and C language program that are input into the performance analysis unit;

Examiner’s note: Regarding claim 4, the examiner considers the determination of whether the design constraints are satisfied as being the determination of whether the maximum margin degree of the target element and the minimum margin degree of the target element are each larger than the margin degree threshold, since if the design constraints are not satisfied, the process returns to step 2 where the there is a reselection of the reusable and tradable LSI design data (IP) and reusable function specification module (SW-IP).  The examiner also notes that the explanation of the abbreviation of IP and SW-IP are on Pg. 3 in the 8th – 9th paragraph, “Further, in the following, etc.”, see Pg. 7, last paragraph, “Reselection of IP/SW-IP is performed, etc.” of the Hiroaki reference. 

With respect to claim 4, the combination of Niemann et al., Tajima et al. and Hiroaki discloses the device of claim 3 above, and Hiroaki further discloses “wherein if the maximum margin degree of the target element and the minimum margin degree of the target element are each larger than the margin degree threshold, and if there exists a low-spec element which is an architecture element of a lower spec than the target element, then the processing circuitry determines to change the target element for the low-spec element.” as [Hiroaki (Pg. 7, last paragraph, “Reselection of IP/SW-IP is performed, etc.”)] Examiner’s interpretation: The examiner considers the determination of whether the design constraints are satisfied as being the determination of whether the maximum margin degree of the target element and the minimum margin degree of the target element are each larger than the margin degree threshold, since if the design constraints are not satisfied, the process returns to step 2 where the there is a reselection of the reusable and tradable LSI design data (IP) and reusable function specification module (SW-IP).  The examiner also notes that the explanation of the abbreviation of IP and SW-IP are on Pg. 3 in the 8th – 9th paragraph, “Further, in the following, etc.”;

Examiner’s note: Regarding claim 5, the examiner considers the changes to the CPU configuration, where there’s a determination if the design constraints are satisfied to be the determination of if the maximum margin degree of the target element and the minimum margin degree of the target element are each larger than the margin degree threshold, if there exists a same-type element which is a constituent element of a same type as the target element, and if there exists a high-spec element which is an architecture element of a higher spec than the same-type element, then the change determination unit processing circuitry determines to change the same-type element for the high-spec element, since the claim limitation goes into the process of design.  If the design constraints are not satisfied, the process the design is not satisfied, where changes need to be made, see Pg. 7, last paragraph, “Reselection of IP/SW-IP is performed, etc.” of the Hiroaki reference.

With respect to claim 5, the combination of Niemann et al., Tajima et al. and Hiroaki discloses the device of claim 4 above, and Hiroaki further discloses “wherein if the maximum margin degree of the target element and the minimum margin degree of the target element are each larger than the margin degree threshold, if the low-spec element does not exist, if there exists a same-type element which is a constituent element of a same type as the target element, and if there exists a high-spec element which is an architecture element of a higher spec than the same-type element, then the change determination unit processing circuitry determines to change the same-type element for the high-spec element and to delete the target element.” as [Hiroaki (Pg. 7, last paragraph, “Reselection of IP/SW-IP is performed, etc.”)] Examiner’s interpretation: The examiner considers the changes to the CPU configuration, where there’s a determination if the design constraints are satisfied to be the determination of if the maximum margin degree of the target element and the minimum margin degree of the target element are each larger than the margin degree threshold, if there exists a same-type element which is a constituent element of a same type as the target element, and if there exists a high-spec element which is an architecture element of a higher spec than the same-type element, then the change determination unit processing circuitry determines to change the same-type element for the high-spec element, since the claim limitation goes into the process of design.  If the design constraints are not satisfied, the process the design is not satisfied, where changes need to be made;

Examiner’s note: Regarding claim 6, the examiner considers the changes to the CPU configuration, where there’s a determination if the design constraints are satisfied to be the determination of if the maximum margin degree of the target element is larger than the margin degree threshold, if the minimum margin degree of the target element is smaller than the margin degree threshold, if there exists a same-type element which is a constituent element of a same type as the target element, and if there exists a high-spec element which is an architecture element of a higher spec than the target element, then the change determination unit processing circuitry determines to change the target element for the high-spec element, since the claim limitation goes into the process of design.  If the design constraints are not satisfied, the process the design is not satisfied, where changes need to be made, see Pg. 7, last paragraph, “Reselection of IP/SW-IP is performed, etc.” of the Hiroaki reference.

With respect to claim 6, the combination of Niemann et al., Tajima et al. and Hiroaki discloses the device of claim 4 above, and Hiroaki further discloses “wherein if the maximum margin degree of the target element is larger than the margin degree threshold, if the minimum margin degree of the target element is smaller than the margin degree threshold, if there exists a same-type element which is a constituent element of a same type as the target element, and if there exists a high-spec element which is an architecture element of a higher spec than the target element, then the change determination unit processing circuitry determines to change the target element for the high-spec element.” as [Hiroaki (Pg. 7, last paragraph, “Reselection of IP/SW-IP is performed, etc.”)] Examiner’s interpretation:  The examiner considers the changes to the CPU configuration, where there’s a determination if the design constraints are satisfied to be the determination of if the maximum margin degree of the target element is larger than the margin degree threshold, if the minimum margin degree of the target element is smaller than the margin degree threshold, if there exists a same-type element which is a constituent element of a same type as the target element, and if there exists a high-spec element which is an architecture element of a higher spec than the target element, then the change determination unit processing circuitry determines to change the target element for the high-spec element, since the claim limitation goes into the process of design.  If the design constraints are not satisfied, the process the design is not satisfied, where changes need to be made;

With respect to claim 7, the combination of Niemann et al., Tajima et al. and Hiroaki discloses the device of claim 6 above, and Hiroaki further discloses “wherein if the maximum margin degree of the target element is larger than the margin degree threshold, if the minimum margin degree of the target element is smaller than the margin degree threshold, if the same-type element does not exists, if there exists a downward-change element which is a constituent element subject to downward spec change, and if there exists a high-spec element which is an architecture element of a higher spec than the target element, then the processing circuitry determines to change the target element for the low-spec element.” as [Hiroaki (Pg. 7, last paragraph, “Reselection of IP/SW-IP is performed, etc.”)] Examiner’s interpretation:  The examiner considers the changes to the CPU configuration, where there’s a determination if the maximum margin degree of the target element is larger than the margin degree threshold, if the minimum margin degree of the target element is smaller than the margin degree threshold, if there exists a downward-change element which is a constituent element subject to downward spec change, and if there exists a high-spec element which is an architecture element of a higher spec than the target element, then the processing circuitry determines to change the target element for the low-spec element, since the claim limitation goes into the process of design.  If the design constraints are not satisfied, the process the design is not satisfied, where changes need to be made;

With respect to claim 8, the combination of Niemann et al., Tajima et al. and Hiroaki discloses the device of claim 1 above, and Niemann et al. further discloses “wherein the processing circuitry changes the objective function based on a determination result of whether or not each constituent element needs to be changed.” as [Niemann et al. (Pg. 166, sec. 2. Related Work, 4th paragraph, “Kalavade and Lee [11] present an algorithm (GCLP) that determines, etc.”)];

Examiner’s note: Regarding claim 9, the examiner notes with the design constraint being satisfied, the process ends, where there won’t be any processing time.  The examiner considers the processing ending as removing an evaluation item, since the process is no longer being executed, see Pg. 7, 12th paragraph, “Next, in step S5, it is determined whether or not, etc.” of the Tajima et al. reference.

With respect to claim 9, the combination of Niemann et al., Tajima et al. and Hiroaki discloses the device of claim 8 above, and Tajima et al. further discloses “wherein the processing circuitry deletes an evaluation item about a constituent element that will not be changed, from the objective function.” as [Tajima et al. (Pg. 7, 12th paragraph, “Next, in step S5, it is determined whether or not, etc.”)] Examiner’s interpretation: With the design constraint being satisfied, the process ends, where there won’t be any processing time.  The examiner considers the processing ending as removing an evaluation item, since the process is no longer being executed;

With respect to claim 10, the combination of Niemann et al., Tajima et al. and Hiroaki discloses the device of claim 1 above, and Niemann et al. further discloses “wherein the processing circuitry outputs the architecture information and the one partitioning solution or more when it is determined that any constituent element need not be changed.” as [Niemann et al. (Pg. 189, sec. 7. Results, 1st – 3rd paragraph, “To evaluate the quality of our partitioning approach, etc.”)];

With respect to claim 11, Tajima et al. discloses “A non-transitory computer readable storing medium storing a design support program” as [Tajima et al. (Pg. 7, last paragraph, “The embodiment described above can be realized as software, etc.”)];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147